Dryden, Judge,
delivered the opinion of the court.
The counsel of the appellant having filed no statement of the case containing a specification of the points relied on for the reversal of the judgment as required bj the statute, nor having furnished us any brief in the case, we understand him as having practically yielded the ground contended' for in the court below, and on which the appeal was taken. Looking into the record, we find no point made there that did not arise and was disposed of in a case not yet reported, between the same parties, decided by this court at the last January term.
For the reasons there given in the opinion delivered in that case, the judgment of the court below in this case will be affirmed.
Judge Bay concurs.*